DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of November 24, 2021 Claims 1-8, 11, 12, 14-18, and 21-25 are pending. Claims 1, 4, 15, and 17 are amended. Claims 21-25 are new. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 2 recites a female torso shaped nursing simulator including an access panel. This is not shown in Figures 3A and 3B. 
Claims 6-8, 18, and 21-25 recite a female torso shaped nursing simulator including a heating system. This is not shown in Figures 3A and 3B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends from canceled claim 13.  There is insufficient antecedent basis for the claim limitations.
For the purposes of examination, it will be assumed that Claim 14 intends to claim dependency from Claim 11. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Formica (US 7464424) in view of Roberts (US 5941599).
Regarding Claim 1, Formica discloses a nursing simulator system for nursing an infant human, comprising a nursing body, which comprises a torso and two limbs attached to the torso. The nursing body is configured to contain a feeding liquid (33) in an interior of the torso. The bottle shown in Formica Figure 8 has least one nipple, which is known in the art of baby bottles to comprise an exit aperture. The bottle positioned and shown in Formica Figure 8 is arranged such that the at least one nipple is in fluid contact with the feeding liquid in the interior of the torso, such that the at least one nipple delivers the feeding liquid to the infant human. Formica further discloses the nursing body is configured to resemble an upper torso of a human female. 
While Formica does not explicitly disclose that each limb in the plurality of limbs is configured to be flexible and adjustable, such that the limbs are positionable to hold the infant, Formica does disclose that the arms provide support and security (Col. 2 Lines 31-32) and that the folding hands (33) supply reinforcement to the holder (Col. 4 Lines 1-2). A person having ordinary skill in the art would therefore recognize that such limbs would therefore be flexible and adjustable to hold the infant as shown in Figures 3 and 4. However, Formica does not explicitly disclose the limbs are adjustable.
Roberts discloses a similar torso shaped holder for an infant (27) comprising two limbs (3) with positioning springs (5) that may be adjusted in any desired position, typically around the chest of a child to simulate a hugging action (Col. 5 Lines 26-29). Formica and Roberts are analogous inventions in the art of torso shaped infant holders with positionable arms. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Formica with the positioning and adjustment feature of Roberts in order to receive and support an infant in a hugging configuration (Col. 2 Lines 19-26, 35-49). 
Regarding Claim 15, Formica in view of Roberts discloses a nursing body torso and two limbs attached to the torso. Formica discloses the nursing body is configured to contain a feeding liquid in an interior of the torso and at least one nipple, which comprises an exit aperture. While Formica does not explicitly disclose the at least one nipple is configured to detachably attach to the torso, a person having ordinary skill in the art would be capable of making the nipple detachable from the bottle as nipple caps are known in the art to be unscrewed to allow filling and cleaning of the bottle. 
Formica further discloses the nursing body is configured to resemble an upper torso of a human female and two flexible limbs. As discussed above, Formica does not explicitly disclose the limbs are adjustable such that the two limbs are positionable to hold the infant human. Roberts discloses a similar torso shaped infant holder with positionable arms wherein each limb in the plurality of limbs comprises an internally mounted flexible elongated structure, which is configured as bendable springs. 
While Roberts discloses the flexible elongated structure is configured as springs and not as a bendable metal rod, a person having ordinary skill in the art would be capable of modifying the spring in Roberts for a bendable metal rod as this represents the simple substitution of one known bendable metal element for another to obtain predictable results in forming an adjustable holding framework. 
Claims 2, 3, 4, 5, 11, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Formica (US 7464424) in view of Roberts (US 5941599) as applied to claims 1 and 15 above, and further in view of Polk (US 2010/0083907).
Regarding Claims 2 and 16, Modified Formica in view of Roberts discloses a nursing simulator and flexible, adjustable limbs as discussed in Claims 1 and 15. Modified Formica does not disclose a hinged panel door in the torso which provides access to the interior of the torso. 
Polk discloses an access panel (22) in a nursing torso comprising an opening (to interior chamber 24) which provides access to the interior of the torso; wherein the access panel is hingedly connected to a side of the opening, such that closing the access panel closes access to the interior of the torso, and opening the access panel opens access to the interior of the torso. Modified Formica and Polk are analogous inventions in simulative surrogate nursing devices. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torso of Modified Formica with the access panel and opening of Polk in order to insert and remove a reservoir containing milk or mother’s milk substitute (Paragraph 0008). Such a bladder is a durable, washable and removable reservoir for liquids (Paragraph 0017) that may be substituted for the bottle reservoir disclosed in Formica. 
Regarding Claims 3 and 16, Polk discloses a bladder (reservoir 28), which is configured to contain the feeding liquid, wherein the bladder is positioned in the interior 
Regarding Claim 4, Polk discloses at least one nipple attachment point (34) which is connected to a surface of the bladder, such that the at least one nipple attachment point comprises an attachment aperture, which is in fluid connection with an interior of the bladder. Polk also discloses the at least one nipple (36) is detachably attached to the at least one nipple attachment point, such that the at least one nipple delivers the feeding liquid to the infant, via a fluid connection from the interior of the bladder, via the attachment aperture of the at least one nipple attachment point, to the exit aperture of the at least one nipple. These detachable nipples allow for suckling while in use or caps that prevent leakage of fluid when not in use (Paragraph 00008). 
Regarding Claim 5, Polk discloses the torso further comprises at least one connector aperture (38) in a surface of the torso, such that the at least one nipple attachment point penetrates through the at least one connector aperture.
Regarding Claims 11 and 12, Polk discloses the outer layer of the nursing body is made from a soft material (Paragraph 0008). While Polk does not explicitly disclose the use of an elastomer rubber such as silicone rubber, a person having ordinary skill in the art would recognize and find obvious the use of silicone elastomer rubber as a known soft material that would suitably cover the torso seen in Formica and be safe for an infant. 
Regarding Claim 14, Roberts discloses each limb in the plurality of limbs comprises an internally mounted flexible elongated structure.
Claims 6, 7, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Formica (US 7464424) in view of Roberts (US 5941599) as applied to claim 1 and 15 above, and further in view of Howell (US 6752103). 
Claims 21-23 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Formica (US 7464424) in view of Roberts (US 5941599) and Howell (US 6752103).
Regarding Claims 6 and 18, Modified Formica discloses the nursing simulator system as discussed above in Claims 1 and 15. Modified Formica does not disclose a heating system, comprising at least one heating element, which is configured to heat the feeding liquid and the nursing body. However, Formica does disclose the utilization of artificial soothing sensations such as heartbeat, a breathing mechanism, and scent (Col. 2 Lines 14-24)
Howell discloses a similar nursing system with a heating system (40), comprising at least one heating element, which is configured to heat the feeding liquid and the nursing body. Modified Formica and Howell are analogous inventions in the art of artificial nursing means with simulative features. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nursing simulator of Modified Formica with the heating means of Howell in order to keep the milk warm and provide a temperature that emulates normal body temperature (Col. 2 Lines 28-30 and Col. 4 Lines 10-13). This is explicitly stated in Howell in contrast to Applicant’s arguments on Page 14 of November 24, 2021. 
Regarding Claim 7, Howell discloses a temperature sensor (44) and a thermostat control unit (42) which is configured to control a temperature of the nursing body in communication with the at least one heating element and the temperature sensor.
Regarding Claim 8, while Howell does not disclose the heating system comprises a temperature display and up and down buttons, such features are commonly provided in thermostatic controls that would be adjustable by a user. 
Regarding Claim 21, as discussed above, Formica discloses a nursing body with a torso and two limbs where the nursing body is configured to contain a feeding liquid in an interior of the torso. Formica also discloses at least one nipple, which comprises an exit aperture, wherein the at least one nipple is configured to detachably attach to the torso, such that the at least one nipple is in fluid contact with the feeding liquid in the interior of the torso, such that the at least one nipple delivers the feeding liquid to the infant human. The nursing body is configured to resemble an upper torso of a human female. Roberts discloses a similar torso infant holder with adjustable arms wherein each limb of the two limbs is configured to be flexible and adjustable, such that the two limbs are positionable to hold the infant human. Finally, Howell discloses a heating system, comprising at least one heating element, which is configured to heat the feeding liquid and the nursing body.
Regarding Claim 22, Howell discloses each limb in the plurality of limbs comprises an internally mounted flexible elongated structure.  
Regarding Claim 23, Howell discloses the internally mounted flexible elongated structure is configured as a bendable metal frame support comprising springs. However, as discussed above, one of ordinary skill in the art would recognize and find obvious . 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Formica in view of Roberts and Howell as applied to claim 21 above, and further in view of Polk (US 2010/0083907).
Regarding Claim 24, Modified Formica discloses the limitations of Claim 21 as discussed above. Modified Formica does not disclose a bladder, which is configured to contain the feeding liquid, wherein the bladder is positioned in the interior of the torso.
Polk discloses a bladder (reservoir 28), which is configured to contain the feeding liquid, wherein the bladder is positioned in the interior of the torso. 
Modified Formica and Polk are analogous inventions in simulative surrogate nursing devices. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torso of Modified Formica with the bladder disclosed in Polk in order to provide a refillable substitute milk holder that is durable, washable and removable (Paragraph 0017). 
 Regarding Claim 25, as discussed above, Polk discloses at least one nipple attachment point (34) which is connected to a surface of the bladder, such that the at least one nipple attachment point comprises an attachment aperture, which is in fluid connection with an interior of the bladder. Polk also discloses the at least one nipple (36) is detachably attached to the at least one nipple attachment point, such that the at least one nipple delivers the feeding liquid to the infant, via a fluid connection from the .
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Regarding Claim 15, Applicant argues that Formica discloses and clearly shows in all drawings that the infant is held solely by a holder in conjunction with safety straps. Applicant believes that the limbs are not disclosed as capable of holding the infant. Rather Applicant argues that the folding hands are simply supportive arms for the baby being held in the baby holder (41). Therefore, Applicant believes that Formica teaches away from any inference that the infant can be held by the arms (44). 
The Examiner respectfully disagrees. 
Formica explicitly contemplates the use of the arms as holding the infant. Formica discloses the arms provide support and security (Col. 2 Lines 31-32) and that the folding hands (33) supply reinforcement to the holder (Col. 4 Lines 1-2). A person having ordinary skill in the art would therefore recognize that such limbs would therefore hold the infant as shown in Figures 3 and 4 in conjunction with the straps as shown in Formica Figures 1-4.
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on the combination of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736